

CONFIDENTIAL


Form 10-Q [ntnx-10312018x10qxq1x19.htm]
Exhibit 10.3
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


AMENDMENT TWO TO ORIGINAL EQUIPMENT MANUFACTURER (OEM) PURCHASE AGREEMENT


This Amendment Two (“Amendment Two”) to the Original Equipment Manufacturer
Purchase Agreement (“Agreement”) by and between SUPER MICRO COMPUTER INC.
(“Supplier”) and NUTANIX, INC. (“OEM”) is entered into as of October 31, 2018
(“Amendment Effective Date”). Collectively Supplier and OEM are referred to as
the “Parties”.


RECITALS


A.    The Parties entered into the Agreement as of May 16, 2014.


B    The parties now desire to amend the Agreement to delete the existing
Exhibit C and replace it with a new Exhibit C.


NOW THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:


1.
The Parties agree that Exhibit C is deleted in its entirety and replaced with
the following:











--------------------------------------------------------------------------------



CONFIDENTIAL


EXHIBIT C
NON-STANDARD MATERIAL


This EXHIBIT C is incorporated as part of the Original Equipment Manufacturer
(OEM) Purchase Agreement ("Agreement") which together with this EXHIBIT C, and
other cited Exhibits, Schedules and Addendums, form the entirety of the
Agreements, entered into as of the first date written below, by and between
Super Micro Computer, Inc. ("SMCI"), a Delaware corporation, having a principal
place of business at 980 Rock Avenue, San Jose, CA 95131 and NUTANIX INC., a
Delaware Corporation,
having a principal place of business at 1740 TECHNOLOGY DR. SUITE 400, SAN JOSE,
CA, 95110 and NUTANIX NETHERLANDS B.V. incorporated and registered in The
Netherlands with its registered office at Scorpius 100, 2132 LR Hoofddorp, The
Netherlands (collectively Nutanix Inc. and Nutanix Netherlands, B.V. are
referred to as “OEM”). The terms and conditions set forth in this EXHIBIT C will
be construed and governed by the terms and conditions set forth in the
Agreement.


1.
As stated in Section 9.1 of the Agreement, OEM has no inventory liability
inventory other than the Non-Standard Material, which is described in the
spreadsheet attached to this Amendment 2.



2.
Where a component in the list of Non-Standard Material is listed in the “Nutanix
Liability” column as being “[***] of On Hand Value & On Order to Lead Time”,
Nutanix shall only have liability of [***] of the price of the relevant
Non-Standard Material component.



3.
No other changes are made to the Agreement, and following the Amendment Two
Effective Date, all references to the “Agreement” shall mean the Agreement as
amended by this Amendment Two.























































*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------



CONFIDENTIAL




IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.
NUTANIX INC.
By:    /s/ David Sangster        
Title:     EVP, Engineering & Operations Nutanix
Date: October 31, 2018         
NUTANIX NETHERLANDS, B.V.
By:     /s/ Kenneth Long        
Title:    Director
Date:    October 31, 2018


NUTANIX NETHERLANDS, B.V.
By:     /s/ Servais Willie Ngabo            
Title:    Managing Director
Date:    October 31, 2018


ACKNOWLEDGED AND AGREED


SUPER MICRO COMPUTER INC.
By:     Cenly Chen            
Title:    VP of Sales
Date:    10/31/2018








--------------------------------------------------------------------------------



CONFIDENTIAL








Supermicro Part Number
Nutanix Part Number
Lead Time (Work Days)
Nutanix Liability
Cost $





[***]






















































































*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




